          Case 3:20-cv-00208 Document 23 Filed on 07/30/21 in TXSD Page 1 of 7
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 30, 2021
                         UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION
    ROBERT E. WILSON, JR.,                  §
                                            §
            Plaintiff.                      §
                                            §
    VS.                                     § CIVIL ACTION NO. 3:20-cv-00208
                                            §
    KILOLO KIJAKAZI, ACTING                 §
    COMMISSIONER OF THE SOCIAL              §
    SECURITY ADMINISTRATION,                §
                                            §
            Defendant.                      §
                          MEMORANDUM AND OPINION
           Plaintiff Robert E. Wilson, Jr. (“Wilson”) seeks judicial review of an
administrative decision denying his application for disability insurance benefits
under Title II of the Social Security Act (the “Act”). See Dkt. 1. Before me are
competing motions for summary judgment filed by Wilson and Defendant Kilolo
Kijakazi, the Acting Commissioner of the Social Security Administration (the
“Commissioner”).1 See Dkts. 17, 21. After reviewing the briefing, the record, and
the applicable law, Wilson’s motion for summary judgment is GRANTED, and the
Commissioner’s motion for summary judgment is DENIED. This case is
remanded to the Social Security Administration for further proceedings.
                                   BACKGROUND
           Wilson is a former player in the National Football League (“NFL”). After
leaving the NFL, Wilson learned that he suffers from various symptoms that are
consistent with a chronic traumatic encephalopathy (“CTE”) diagnosis.2 Based on



1 On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security and
is automatically substituted as a party under Federal Rule of Civil Procedures 25(d).
2“CTE is a progressive neurologic disorder that manifests as a combination of cognitive,
mood and behavioral, and neurologic symptoms.” Dkt. 19 at 4. “A definitive diagnosis in
the opinion of many physicians can so far be made only post-mortem.” Dkt. 14-3 at 15.
     Case 3:20-cv-00208 Document 23 Filed on 07/30/21 in TXSD Page 2 of 7




his purported CTE symptoms and other ailments, Wilson filed an application for
benefits on August 23, 2017, alleging disability beginning January 15, 2012. His
application was denied and denied again upon reconsideration. Subsequently, an
Administrative Law Judge (“ALJ”) held a hearing and found that Wilson was not
disabled. Wilson appealed the decision to the Appeals Council. The Appeals
Council denied review, making the ALJ’s decision final and ripe for judicial review.
                              APPLICABLE LAW
      The standard of judicial review for disability appeals is provided in 42 U.S.C.
§ 405(g). See Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002). Courts
reviewing the Commissioner’s denial of social security disability applications limit
their analysis to (1) whether the Commissioner applied the proper legal standards,
and (2) whether the Commissioner’s factual findings are supported by substantial
evidence. See Estate of Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000).
Addressing the evidentiary standard, the Fifth Circuit has explained:
      Substantial evidence is that which is relevant and sufficient for a
      reasonable mind to accept as adequate to support a conclusion; it
      must be more than a scintilla, but it need not be a preponderance. It
      is the role of the Commissioner, and not the courts, to resolve conflicts
      in the evidence. As a result, [a] court cannot reweigh the evidence, but
      may only scrutinize the record to determine whether it contains
      substantial evidence to support the Commissioner’s decision. A
      finding of no substantial evidence is warranted only where there is a
      conspicuous absence of credible choices or no contrary medical
      evidence.
Ramirez v. Colvin, 606 F. App’x 775, 777 (5th Cir. 2015) (cleaned up). Judicial
review is limited to the reasons relied on as stated in the ALJ’s decision, and post
hoc rationalizations are not to be considered. See SEC v. Chenery Corp., 332 U.S.
194, 196 (1947).
      Under the Act, “a claimant is disabled only if she is incapable of engaging in
any substantial gainful activity.” Anthony v. Sullivan, 954 F.2d 289, 293 (5th Cir.


                                             2
     Case 3:20-cv-00208 Document 23 Filed on 07/30/21 in TXSD Page 3 of 7




1992) (cleaned up). The ALJ uses a five-step approach to determine if a claimant
is disabled, including:
      (1) whether the claimant is presently performing substantial gainful
      activity; (2) whether the claimant has a severe impairment; (3)
      whether the impairment meets or equals a listed impairment; (4)
      whether the impairment prevents the claimant from doing past
      relevant work; and (5) whether the impairment prevents the claimant
      from performing any other substantial gainful activity.
Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (quoting Kneeland v.
Berryhill, 850 F.3d 749, 753 (5th Cir. 2017)).
      The burden of proof lies with the claimant during the first four steps before
shifting to the Commissioner at Step 5. See id. Between Steps 3 and 4, the ALJ
considers the claimant’s residual functional capacity (“RFC”), which serves as an
indicator of the claimant’s capabilities given the physical and mental limitations
detailed in the administrative record. See Kneeland, 850 F.3d at 754. The RFC also
helps the ALJ “determine whether the claimant is able to do her past work or other
available work.” Id.
                            THE ALJ’S DECISION
      The ALJ found at Step 1 that Wilson had not engaged in substantial gainful
activity “during the period from his alleged onset date of January 15, 2012 through
his date last insured of September 30, 2018.” Dkt. 14-3 at 17.
      The ALJ found at Step 2 that Wilson suffered from “the following severe
impairments: depression, cognitive disorder, arthritis of the shoulders and
obesity.” Id.
      At Step 3, the ALJ found that none of these impairments met any of the
Social Security Administration’s listed impairments.
      Prior to consideration of Step 4, the ALJ determined Wilson’s RFC as
follows:
      [T]he claimant had the residual functional capacity to perform
      medium work as defined in 20 CFR 404.1567(c). The claimant can

                                            3
     Case 3:20-cv-00208 Document 23 Filed on 07/30/21 in TXSD Page 4 of 7




      occasionally reach overhead. He requires a low stress work
      environment with simple and repetitive tasks. He can have occasional
      contact with the public.
Id. at 22 (footnote omitted).
      At Step 4, the ALJ found that Wilson was unable to perform his past work as
a caterer’s helper or dining room attendant. And, at Step 5, the ALJ concluded that
there are jobs that exist “in significant numbers in the national economy that
Wilson can perform.” Id. at 30.
                                   DISCUSSION
      To determine whether a claimant is disabled, the ALJ generally asks a
vocational expert (“VE”) whether a hypothetical person with the claimant’s RFC
can perform jobs that are available in the national economy. In this appeal, Wilson
argues that the ALJ posed a hypothetical question to the VE that failed to include
Wilson’s nonexertional limitations as described in the ALJ opinion. Simply put,
Wilson contends that the ALJ posed a flawed hypothetical to the VE.3
      A defective hypothetical is reversible error. See Boyd, 239 F.3d 698, 708 (5th
Cir. 2001); Orosco v. Comm’r of Soc. Sec. Admin., 171 F. Supp. 3d 539, 544 (E.D.
Tex. 2016). A hypothetical question posed to a VE is not defective if (1) the
hypothetical question reasonably incorporates all disabilities of the claimant
recognized by the ALJ, and (2) “the claimant or his representative is afforded the
opportunity to correct deficiencies in the ALJ’s question by mentioning or
suggesting to the vocational expert any purported defects in the hypothetical
questions (including additional disabilities not recognized by the ALJ’s findings
and disabilities recognized but omitted from the question).” Bowling v. Shalala,



3 Wilson advances two other arguments that I do not address here. He first argues that
the ALJ failed to account for the social limitations and cognitive deficits that he
experiences due to CTE. He also argues that the ALJ failed to properly weigh the findings
of various examining physicians against his own self-reported limitations. I do not reach
Wilson’s other arguments.
                                               4
     Case 3:20-cv-00208 Document 23 Filed on 07/30/21 in TXSD Page 5 of 7




36 F.3d 431, 436 (5th Cir. 1994). The first requirement is not met here, and remand
is required. See Wanzer v. Colvin, N. 4:15-cv-003-Y-BL, 2016 WL 7742739, at *7
(N.D. Tex. Feb. 9, 2016) (“Both conditions must be met in order to avoid reversible
error.”); See Singleton v. Colvin, No. 2:15-CV-0268, 2016 WL 8674675, at *5 (N.D.
Tex. Sept. 9, 2016) (explaining that claimant need not show prejudice because a
defective hypothetical is reversible error); Guillen v. Astrue, 584 F. Supp. 2d 930,
936 (W.D. Tex. 2008) (same).
      The ALJ determined that Wilson had the RFC to perform medium work,
with an overhead reaching limitation, and the following nonexertional limitations:
“[h]e requires a low stress work environment with simple and repetitive tasks. He
can have occasional contact with the public.” Dkt. 14-3 at 22. According to the ALJ,
a low stress work environment includes: “[l]imited interaction with other people—
job must keep the interaction with bosses, customers, and co-workers to a
minimum.” Id.
      During the hearing, the ALJ posed the following hypothetical to the VE:
      If I have a person that’s approaching . . . age 50 during the process of
      the hearing time, 12th grade education. We have a medium residual
      functional capacity, limited to occasional overhead, simple
      instructions only. They should be simple repetitive instructions with
      occasional public contact and a low stress environment as defined
      [by] the doctor. Do you have jobs at medium that such a person could
      perform?
Dkt. 14-4 at 60–61 (emphasis added). Within the hypothetical, the ALJ references
a low stress work environment “as defined by the doctor,” not as defined by the
ALJ. Id. at 60. The doctor referenced by the ALJ is Ashok Khushalani, a board-
certified psychiatrist who testified in the administrative hearing. In pertinent part,
Dr. Khushalani offered the following testimony regarding a low stress work
environment:




                                             5
     Case 3:20-cv-00208 Document 23 Filed on 07/30/21 in TXSD Page 6 of 7




Id. at 48. When specifically asked what he meant by low stress, Dr Khushalani
stated that he meant “the individual is limited to one or two steps and there’s no
quotas, or you know, impose an imposition of certain things to be done within a
certain time.” Id. at 55. Notably, Dr. Khushalani’s definition does not include
nonexertional limitations regarding workers, coworkers, and supervisors; he
simply does not believe that Wilson had any such limitations.
      In short, Dr. Khushalani provided one definition of a low stress work
environment at the administrative hearing that included no limitations on working
with others, and the ALJ rendered an opinion afterwards that provided an entirely
different definition that did include limitations on working with others. The error
arises because only Dr. Khushalani’s definition of a low stress work environment
made it to the VE. The VE did not have an opportunity to consider the limitations
the ALJ identified in his opinion regarding Wilson’s nonexertional limitations with
respect to supervisors, coworkers, and peers. See Guillen, 584 F. Supp. at 940
(“Only where the testimony by the VE is based on a correct account of a claimant’s
qualifications and restrictions, may an ALJ properly rely on the VE’s testimony and
conclusion.”). Instead, the VE only considered whether the jobs were limited to

                                            6
     Case 3:20-cv-00208 Document 23 Filed on 07/30/21 in TXSD Page 7 of 7




one or two steps without production quotas. This is reversible error. See Walker v.
Berryhill, No. 7:16-CV-00150-O-BP, 2017 WL 6883894, at *5 (N.D. Tex. Dec. 19,
2017) (“Because the hypothetical question did not reasonably incorporate all
disabilities of the claimant recognized by the ALJ, the question is defective and
remand is required.”).
                                 CONCLUSION
      For the reasons provided above, Wilson’s motion for summary judgment is
GRANTED, and the Commissioner’s motion for summary judgment is DENIED.
This case is remanded to the Social Security Administration for further
proceedings consistent with this opinion.
      SIGNED this __ day of July 2021.



                                      ______________________________
                                              ANDREW M. EDISON
                                       UNITED STATES MAGISTRATE JUDGE




                                            7
